Case 1:17-cv-01353-LPS Document 303 Filed 07/18/19 Page 1 of 4 PageID #: 8809
Case 1:17-cv-01353-LPS Document 303 Filed 07/18/19 Page 2 of 4 PageID #: 8810
Case 1:17-cv-01353-LPS Document 303 Filed 07/18/19 Page 3 of 4 PageID #: 8811
Case 1:17-cv-01353-LPS Document 303 Filed 07/18/19 Page 4 of 4 PageID #: 8812



                                          Respectfully submitted,

                                          /s/ Brian E. Farnan

                                          Brian E. Farnan

cc: Counsel of Record (Via E-Mail)




                                      4
